DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-18 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Charles E. Gotlieb (REG. NO. 38,164) on 05/27/2022.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1. (currently amended) A computer-implemented method of operating a message storage and forwarding system that stores and forwards messages between a first user and a second user, the method comprising:
providing, by a hardware computer system comprising a hardware memory, and receiving input from, a first one or more user interface elements to allow the first user to define a first set of a plurality of frames, each frame in the plurality of frames comprising a type selected from a plurality of pre-defined types, any of the pre-defined types 
providing, by the hardware computer system comprising the hardware memory, and receiving input from, a second one or more user interface elements to allow the first user to define, and assign to each of at least one of the first set of the plurality of frames, different sets of a plurality of contents, each of the different sets of the plurality of contents comprising a plurality of contents that are related to one another, at least a first one of the different sets of the plurality of contents comprising a set of images, and at least a second one of the different sets of the plurality of contents comprising a selection of one from 
providing, by the hardware computer system comprising [[a]] the hardware memory, and receiving input from, a third one or more user interface elements to allow the second user to view at least some of the first set of the plurality of frames while not enabling communications via the message storage and forwarding system in two directions between the first user and the second user, and to allow the second user to select at least one of the plurality of contents in at least one of the at least the second one of the different sets of the plurality of contents in the first set of the plurality of frames; and
responsive to the at least one of the plurality of contents  in at least one of the at least the second one of the different sets of the plurality of contents in a frame in the first set of the plurality of frames selected by the second user at least corresponding to the selection of the one from the plurality of contents assigned to said frame, enabling, by the hardware computer system comprising the hardware memory, the message storage and forwarding system to allow the first user and the second user to communicate with one another in two directions.
2. (currently amended) The method of claim 1, wherein at least one of the third one or more user interface elements to allow the second user to select the at least one of the plurality of contents in the at least one of the at least the second one of the different sets of the plurality of contents in the first set of the plurality of frames 
3. (currently amended) The method of claim 1, wherein each of the plurality of contents in at least one of the sets of the plurality of contents assigned to at least one frame in the first set of the plurality of frames comprises potential answers to a question.
4. (currently amended) The method of claim 3, wherein the selection of the one from the plurality of contents comprises , wherein said at least one of the potential answers are preferred by the first user.
5. (original) The method of claim 1, wherein the enabling is additionally responsive to a location of a GPS receiver of at least one of: the first user and the second user.
6. (original) The method of claim 1 wherein the at least one of the first set of the plurality of frames to which the different sets of the plurality of contents are defined and assigned by the first user comprises fewer than all of the first set of the plurality of frames.
7. (currently amended) A computer-based system for operating a message storage and forwarding system that stores and forwards messages between a first user and a second user, the system comprising:
a frame add manager for providing, and receiving input from, via an input/output, a first one or more user interface elements to allow the first user to define a first set of a plurality of frames, each frame in the plurality of frames comprising a type selected from a plurality of pre-defined types, any of the pre-defined types each of at least one of the first set of the plurality of frames, different sets of a plurality of contents, each  of the different sets of the plurality of contents  comprising a plurality of contents that are related to one another, at least a first one of the different sets of the plurality of contents comprising a set of images, and at least a second one of the different sets of the plurality of contents comprising a selection of one from 
a frame operation manager comprising a hardware computer processor coupled to a hardware memory, and having an input coupled to the frame add manager output for receiving the definition information about the first set of the plurality of frames and the definition and assignment information about the different sets of the plurality of contents assigned to the at least one of the first set of the plurality of frames, the frame operation manager for providing via an input/output and receiving information from, a third one or more user interface elements to allow the second user to view at least some of the first set of the plurality of frames while communications via the message storage and forwarding system is not enabled in two directions between the first user and the second user, and to allow the second user to select at least one of the plurality of contents in at least one of the at least the second one of the different sets of the plurality of contents in the first set of the plurality of frames responsive to at least some of the definition information about the first set of the plurality of frames and the definition and assignment information about the different sets of the plurality of contents assigned to the at least one of the first set of the plurality of frames, and for, responsive to the at least one of the plurality of contents  in at least one of the at least the second one of the different sets of the plurality of contents in a frame in the first set of the plurality of frames selected by the second user at least corresponding to the selection of the one from the plurality of contents assigned to said frame, providing a first signal at an output; and
the message storage and forwarding system having an input coupled to the frame operation manager output for receiving the first signal, the message storage and forwarding system for, responsive to the first signal, allowing the first user and the second user to communicate with one another in two directions, and not allowing the first user and the second user to communicate with one another in two directions prior to receiving the first signal.
8. (currently amended) The system of claim 7, wherein at least one of the third one or more user interface elements to allow the second user to select the at least one of the plurality of contents in the at least one of the at least the second one of the different sets of the plurality of contents in the first set of the plurality of frames  
9. (currently amended) The system of claim 7, wherein each of the plurality of contents in at least one of the  sets of the plurality of contents assigned to at least one frame in the first set of the plurality of frames comprises potential answers to a question.
10. (currently amended) The system of claim 9, wherein the selection of the one from the plurality of contents comprises , wherein said at least one of the potential answers are preferred by the first user.
11. (previously presented) The system of claim 7:
additionally comprising:
	 a registration manager having an input coupled to receive GPS coordinates from a plurality of users comprising the first user and the second user, the registration manager for providing at an output location identifiers of the first user and the second user; and
	a search manager having an input coupled to the registration manager output for receiving the location identifiers of the first user and the second user, the search manager for selecting the first user from at least some of the plurality of users, responsive to the location identifiers of the first user and the second user and providing an identifier of the first user at an output; and
wherein:
	the frame operation manager input is coupled to the search manager output for receiving the identifier of the first user; and
	the frame operation manager receives the definition information responsive to the identifier of the first user received.
12. (original) The system of claim 7 wherein the at least one of the first set of the plurality of frames to which the different sets of the plurality of contents are defined and assigned by the first user comprises fewer than all of the first set of the plurality of frames.
13. (currently amended) A computer program product comprising a nontransitory computer useable medium having computer readable program code embodied therein for operating a message storage and forwarding system that stores and forwards messages between a first user and a second user, and configured to cause a computer system to:
provide, and receive input from, a first one or more user interface elements to allow the first user to define a first set of a plurality of frames, each frame in the plurality of frames comprising a type selected from a plurality of pre-defined types, any of the pre-defined types  also selectable by the second user when the second user defines a second set of frames;
provide, and receive input from, a second one or more user interface elements to allow the first user to define, and assign to each of at least one of the first set of the plurality of frames, different sets of a plurality of contents, each of the different sets of the plurality of contents comprising a plurality of contents that are related to one another, at least a first one of the different sets of the plurality of contents comprising a set of images, and at least a second one of the different sets of the plurality of contents comprising a selection of one from 
provide, and receive input from, a third one or more user interface elements to allow the second user to view at least some of the first set of the plurality of frames while not enabling communications via the message storage and forwarding system in two directions between the first user and the second user, and to allow the second user to select at least one of the plurality of contents in at least one of the at least the second one of the different sets of the plurality of contents in the first set of the plurality of frames; and
responsive to the at least one of the plurality of contents  in at least one of the at least the second one of the different sets of the plurality of contents in a frame in the first set of the plurality of frames selected by the second user at least corresponding to the selection of the one from the plurality of contents assigned to said frame, enable the message storage and forwarding system to allow the first user and the second user to communicate with one another in two directions.
14. (currently amended) The computer program product of claim 13, wherein at least one of the third one or more user interface elements to allow the second user to select the at least one of the plurality of contents in the at least one of the at least the second one of the different sets of the plurality of contents in the first set of the plurality of frames 
15. (currently amended) The computer program product of claim 13, wherein each of the plurality of contents in at least one of the sets of the plurality of contents assigned to at least one frame in the first set of the plurality of frames comprises potential answers to a question.
16. (currently amended) The computer program product of claim 15, wherein the selection of the one from the plurality of contents comprises , wherein said at least one of the potential answers are
 preferred by the first user.
17. (original) The computer program product of claim 13, wherein the computer readable program code devices configured to cause the computer system to enable are additionally responsive to a location of a GPS receiver of at least one of: the first user and the second user.
18. (original) The computer program product of claim 13 wherein the at least one of the first set of the plurality of frames to which the different sets of the plurality of contents are defined and assigned by the first user comprises fewer than all of the first set of the plurality of frames.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, providing and receiving input from, a first one or more user interface elements to allow a first user to define a first set of a plurality of frames, each frame comprising a type selected from a plurality of pre-defined types, any of the pre-defined types are also selectable by the second user when the second user defines a second set of frames; providing and receiving input from, a second one or more user interface elements to allow the first user to define, and assign to each of at least one of the first set of the plurality of frames, different sets of a plurality of contents, each of the different sets of the plurality of contents comprising a plurality of contents that are related to one another, at least a first one of the different sets of the plurality of contents comprising a set of images, and at least a second one of the different sets of the plurality of contents comprising a selection of one from a plurality of contents assigned to a frame in the first set; providing and receiving input from, a third one or more user interface elements to allow the second user to view at least some of the first set of the plurality of frames while not enabling communications via message storage and forwarding system in two directions between the first user and the second user, and to allow the second user to select at least one of the plurality of contents in at least one of the at least the second one of the different sets of the plurality of contents in the first set of the plurality of frames; responsive to the selected at least one of the plurality of contents in the at least one of the at least the second one of the different sets of the plurality of contents in the first set of the plurality of frames, enabling the message storage and forwarding system to allow the first user and the second user to communicate with one another in two directions, in light of other features described in independent claims 1, 7, and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
06/01/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447